Citation Nr: 1017258	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-16 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for bursitis of the 
right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from May 1947 to May 1950.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In April 2009, the Board remanded the claim for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed December 1953 rating decision, the RO 
denied entitlement to service connection for bursitis of the 
right elbow.

2.  In November 1996, the appellant requested that his claim 
for bursitis of the right elbow be reopened.  In an April 
1997 decision, the RO denied the appellant's request.  

3.  The April 1997 disallowance is the last final denial of 
the claim for bursitis of the right elbow on any basis.

4.  The evidence added to the record since April 1997, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact that is necessary to 
substantiate the claim for service connection of bursitis of 
the right elbow.




CONCLUSION OF LAW

The evidence received subsequent to the April 1997 denial is 
not new and material and the requirements to reopen a claim 
of entitlement to service connection for bursitis of the 
right elbow have not been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107(b), 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim to reopen, VCAA notice must include 
an explanation of: 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  The record reflects 
that the originating agency provided the appellant with the 
notice required under VCAA by letter dated in December 2007.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board notes that the RO made efforts to obtain records 
form the Social Security Administration (SSA) and VA 
outpatient treatment records from the 1950s.  However, the 
records could not be obtained.  In June 2009 and October 2009 
the SSA stated that the records had been destroyed.  A formal 
finding of unavailability of December 2009 states that no VA 
treatment records for the appellant from the 1950s were 
found.  The Court has held that in cases where records once 
in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The following analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).   

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim.

Legal Criteria and Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Rather, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The appellant has appealed the denial to reopen his claim for 
service connection for bursitis of the right elbow.  In a 
December 1953 rating decision, the appellant was denied 
service connection for bursitis of the right elbow.  The RO 
found that while service treatment records showed the 
appellant was treated one time for bursitis of the right 
elbow while in service, there were no residuals and no 
evidence of a current disability.  The appellant did not 
appeal that decision and it became final.

In November 1996, the appellant filed a request to reopen his 
claim for service connection for bursitis of the right elbow.  
In January 1997 the RO requested that the appellant submit 
evidence in support of his request.  Not having received any 
evidence from the appellant, the RO denied the appellant's 
request to reopen his claim in a decision in April 1997.  The 
Veteran was advised of his procedural and appellate rights, 
he did not appeal the denial of the claim and the decision 
became final.  

The appellant submitted a claim to reopen his claim for 
service connection bursitis of the right elbow in November 
2007.  In a February 2008 rating decision, the RO denied the 
request to reopen the claim.  The appellant appealed that 
decision.

At the time of the last final denial, the record contained 
service treatment records.  A February 1950 service treatment 
record noted that the appellant was treated for bursitis of 
the right elbow.  The separation examination of May 1950 
noted the extremities to be normal.  Also of record at the 
time of last final denial was a VA examination report of 
December 1953 which noted the appellant reported increased 
pain on the right elbow when he leaned on it with negligible 
residual soreness.  Physical examination revealed a normal 
right elbow and a diagnosis of no abnormality of the right 
elbow found at present examination, was noted.  Since the 
last final denial in April 1997, the appellant has introduced 
VA outpatient treatment records.  

On careful review of the record, the Board has determined 
that new and material evidence to reopen the claim for 
service connection for bursitis of the right elbow has not 
been submitted.  The appellant's claim for service connection 
was previously denied on the basis that the evidence did not 
establish there was a current disability of bursitis of the 
right elbow.  At the time of the last final denial, the 
record contained evidence showing complaints of bursitis of 
the right elbow in service following a VA examination showing 
no diagnosis of a disability of the right elbow.  The 
evidence received since the last final denial consists of VA 
outpatient treatment records.  However, these records do not 
show any treatment for or complaints of any problems with the 
right elbow.  On the contrary, VA outpatient treatment 
records of August 2009 show that the appellant denied any 
joint pain and myalgias.  The appellant has not submitted any 
evidence showing that he has a disability of the right elbow 
to include bursitis.  While the appellant has submitted 
additional statements alleging a right elbow disability and a 
nexus to service, the Veteran's statements are not new under 
38 C.F.R. § 3.156(a) (2009) as these statements essentially 
duplicate his contentions all along.  Aside from the fact 
that these assertions are, essentially, cumulative of the 
other assertions previously of record, the Board emphasizes 
that, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Because the evidence submitted since the last final decision 
is cumulative and/or does not relate to an unestablished fact 
necessary to substantiate the claim for service connection, 
the appellant has not submitted new and material evidence.  
Thus, the Board concludes that new and material evidence has 
not been presented to reopen the claim.

Stated differently, service connection for bursitis of the 
right elbow was denied in the past because bursitis of the 
right elbow, to include residuals of an injury, attributable 
to service was not shown.  No material facts have changed.





CONTINUED ON NEXT PAGE





ORDER

New and material evidence not having been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for bursitis of the right elbow is denied.



____________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


